DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/3/2022 and 6/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1  There is insufficient antecedent basis in the claim for “said surrounding pipe”.  Claims 2-9 depend from claim 1.
Claim 4  This claim recites “tensile shock forces” and depends from claim 17 which recites “tensile forces,” making it unclear whether the tensile forces are also tensile shock forces and whether additional tensile forces are required.
Claims 7, 10, and 17  There is insufficient antecedent basis in the claim for “the external surface”.  Claim 8 depends from claim 7.  Claims 11-16 depend from claim 10.  Claims 18-20 depend from claim 17.
Claims 7, 10, and 17   The phrase “spring disposed configured to bias” renders the claim indefinite due to the grammatical construction.  Claim 8 depends from claim 7.  Claims 11-16 depend from claim 10.  Claims 18-20 depend from claim 17.
Claims 12, 16, and 17  There is insufficient antecedent basis in the claim for “the outer surface”.  Claims 18-20 depend from claim 17.
Claims 12 and 17  There is insufficient antecedent basis in the claim for “the inner surface”.  Claims 18-20 depend from claim 17.
Claim 14  This claim recites “tensile shock forces” and depends from claim 17 which recites “tensile forces,” making it unclear whether the tensile forces are also tensile shock forces and whether additional tensile forces are required.
Claim 16  This claim is ambiguous in that in is unclear whether the term aligned refers to the groove or to the outer surface in sub-paragraph b).
Claims 16 and 17  There is insufficient antecedent basis in the claim for “said at least one aligned slot”.  Claims 18-20 depend from claim 17.
Claim 17  This claim is ambiguous in that in is unclear whether the term aligned refers to the groove or to the outer surface in sub-paragraph b).  Claims 18-20 depend from claim 17.
Claim 19  This claim recites “tensile shock forces” and depends from claim 17 which recites “tensile forces,” making it unclear whether the tensile forces are also tensile shock forces and whether additional tensile forces are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US20130168092).
Claim 1  Evans discloses a method (See figs. 1-4; para. 0013) for dampening forces encountered from shock events downhole within a wellbore (See figs. 1-4; see shock damper 200 in borehole 11; para. 0014,0015) comprising: 
a) installing a shock dampener apparatus 200 (“shock damper”; fig. 1) within a downhole assembly 10 “downhole assembly"; para. 0015; fig. 1), wherein said shock dampener apparatus has a first end (fig. 2; top of mandrel shoulders 222; para. 0018) and a second end (fig. 2; bottom of mandrel 212 in right side of fig. 2) and an internal fluid flow path (fig. 2; flow path through center mandrel 212 as well as annulus comprising spring 230 and pistons 240 that is connected to central flow path of mandrel 212 through ports between shoulders 222 and pistons 216 on mandrel 212; para. 0017-0019) configured to permit fluid flow through said shock dampener apparatus from said first end to said second and (fig. 2; para. 0020);
b) absorbing downhole shock forces (para. 0022), wherein the length of said shock dampener apparatus changes in response to said shock forces (See figs. 3 and 4; when damper 200 expands); and 
c) displacing a predetermined volume of fluid between an inner chamber (fig. 2: area inside mandrel 212) in said shock dampener apparatus and an annular space (fig. 2; annulus between mandrel 212 and housing 210 comprising spring 230 and pistons 240) formed between said shock dampener apparatus and said surrounding pipe or wellbore (figs. 1,2).
Evans does not specifically teach that the volume of said internal flow path does not change when the length of the shock dampener apparatus changes in response to the shock forces.
Evans further discloses that when the length of the shock dampener apparatus changes in response to the shock forces (figs. 3,4), the portion of the flow path within the apparatus does not change, while the portion of the flow path in the annulus will initially have an open chamber below a compression spring 230 (“compression spring"; fig. 3), but in response to the shock forces, that chamber will shrink and a different chamber will open up below the compression spring (fig. 4), such that if the initially open chamber volume is the same as the subsequent different chamber volume then the internal flow path does not change.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the chambers to have the same volume, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  One of ordinary skill in the art would reasonably have expected that this volume variable selection would have been within the skill of the art and would yield and achieve the predictable result that the shock dampener apparatus undergoes the same cyclic stress with each shock force that it is designed to undergo, rather than experience a shock that could lead to failure of the shock dampener apparatus, and/or transmit disruptive flow and/or pressure fluctuations along the fluid flaw path. 
While Evans, as modified, does not explicitly disclose the positive recitation of a method, the device taught by Evans is implicitly used to perform the claimed method. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the system and teachings of Evans, as a whole, effectively providing a method of use through enabling a user to install and use a system for dampening forces from shock events downhole. 
Claim 2  Evans, as modified with respect to claim 1, discloses that said predetermined displaced fluid volume corresponds to the amount of movement of said shock dampener apparatus (figs. 3,4: the amount of movement of mandrel 212 relative to housing 210 will adjust the size of the chamber between shoulders 244 and shoulders 220, and thus how much fluid is drawn in through the ports in mandrel; 212). 
Claim 3  Evans, as modified with respect to claim 1, discloses that said displaced fluid flows from said inner chamber to said annular space when said shock dampener apparatus contracts in response to compressive shock forces (para. 0020,0021; fig. 4; when mandrel 212 moves to the compressed position of fig. 4, the chamber above spring 230 will expand, drawing fluid into the annulus through the ports in mandrel 212). 
Claim 4  Evans, as modified with respect to claim 1, discloses that said displaced fluid flows from said annular space to said inner chamber when said shock dampener apparatus extends in response to tensile shock forces (para. 0021; fig. 3; when mandrel 212 moves to the expanded position of fig. 3, the chamber above spring 230 will shrink, forcing fluid out of the annulus and into the chamber through the parts in mandrel 212).
Claim 9  Evans, as modified with respect to claim 1, discloses that torque force applied to said first end of said shock dampener apparatus is transferred to said second end of said shock dampener apparatus (figs. 2-4; when components of mandrel 212 are threaded to one another, a torque applied at the top of mandrel 212 would be transferred down to the second end of mandrel 212).



Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Pratt et al. (US20170328142) [Pratt].
Claim 5  Evans, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the shock dampener apparatus is installed within a measurement while drilling assembly. 
Pratt discloses a shock dampener apparatus Z (“dampener”; fig. 1; para. 0134), wherein said shock dampener apparatus is installed within a measurement while drifting assembly (fig. 1; para. 0111,0112). 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Evans, as modified, to use the shock dampener apparatus of Evans on the measurement while drilling assembly of Pratt, such a device being disclosed by Pratt for MWD.  One of ordinary skill in the art would reasonably have expected that this use would have been within the skill of the art and would yield and achieve the predictable result that the MWD measurements would not be disrupted by shocks that are undergone during drilling.
Claim 6  Evans, as modified with respect to claim 5, otherwise discloses all the limitations of this claim, but does not explicitly disclose that said shock dampener apparatus is installed between a pulser having a servo valve, and a downhole mud valve.  
Pratt discloses a shock dampener apparatus 2 (“dampener”; fig. 1; para. 0134) is installed between a pulser 16 ("pulser"; fig. 1) having a servo valve 18 (“pulse serve drive”; fig. 1), and a downhole mud valve (para. 0135; “main valve" below dampener 2).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Evans, as modified, to have installed the shock dampener apparatus between a pulser having a servo valve, and a downhole mud valve, as disclosed by Pratt.   
One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result the shock dampener apparatus would perform reliable shock management functions in a known installation for shock dampener apparatus.

Allowable Subject Matter
Subject to the applicable Section 112(b) rejections, claims 10-20 are allowed. 
Subject to the applicable Section 112(b) rejections, claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 7, 10, and 17 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement of the fluid diversion member and its positioning with respect to the housing and mandrel configurations with respect to such claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aumann (US4186569, Lagrange (US6412614), and Gazda (US4286661).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676